EXHIBIT 10(a)

THE SHERWIN-WILLIAMS COMPANY 2007

EXECUTIVE PERFORMANCE BONUS PLAN

(As Amended and Restated Effective January 1, 2012)

 

1. Purpose of the Plan.    The purpose of The Sherwin-Williams Company 2007
Executive Performance Bonus Plan (As Amended and Restated Effective January 1,
2012) (the “Plan”) is to attract and retain key executives for The
Sherwin-Williams Company, an Ohio corporation (the “Company”), and its
Subsidiaries (as hereinafter defined) and to incent such persons for superior
performance in producing results that increase shareholder value, as well as to
encourage individual and team behavior that helps the Company achieve both
short- and long-term corporate objectives. The Plan is intended to provide
performance-based compensation to certain individuals as further described
herein that is fully deductible by the Company under federal tax law and is to
be interpreted and operated accordingly.

 

2. Definitions.

 

  a. “162(m) Participant” means those eligible individuals who are or are likely
to become “Covered Employees” within the meaning of Section 162(m)(3) of the
Code, as designated by the Committee.

 

  b. “Award” means, with respect to each Participant, the award determined
pursuant to Section 8 below for a Plan Year. Each Award is determined by a
Payout Formula or Payout Formulae for the applicable Plan Year, subject to the
Committee’s authority under Section 8 to eliminate, reduce or adjust the Award
otherwise payable.

 

  c. “Base Salary” means, as to any Plan Year, the Participant’s actual salary
paid during the Plan Year. Such Base Salary shall be determined before both
(i) deductions for taxes or benefits, and (ii) deferrals of compensation
pursuant to Company-sponsored plans.

 

  d. “Board” means the Board of Directors of the Company.

 

  e. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  f. “Committee” means the Compensation and Management Development Committee of
the Board, or a sub-committee of that Committee, which shall, with respect to
payments hereunder intended to qualify as Performance-Based Compensation,
consist solely of two or more members of the Board who are not employees of the
Company and who otherwise qualify as “outside directors” within the meaning of
Section 162(m) and Section 1.162-27(e)(3) of the Regulations.

 

  g. “Determination Date” means the latest possible date, but in no event more
than 90 days from the commencement of the Plan Year, that will not jeopardize a
Target Award or Award’s qualification as Performance-Based Compensation.

 

  h. “Individual Performance Objectives” means the goal(s) applicable to a
Participant which are subjective and/or qualitative in nature and do not
otherwise constitute Performance Goals.

 

  i. “Maximum Award” means, as to any Participant for any particular Plan Year,
$5 Million and 00/100 Dollars ($5,000,000.00).

 

  j. “Participant” means an eligible executive or key employee of the Company or
a Subsidiary participating in the Plan for a particular Plan Year as determined
pursuant to Section 4.

 

  k. “Payout Formula(e)” means as to any Plan Year, the objective formula,
formulae or payout matrix or matrices established by the Committee pursuant to
Section 7 in order to determine the Awards (if any) to be paid to Participants.
The formula(e), matrix or matrices may differ from Participant to Participant.  

 

  l. “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

 

1



--------------------------------------------------------------------------------

  m. “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award shall be based upon the Performance Measurements and may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of a Subsidiary, division,
department or function within the Company or Subsidiary in which the Participant
is employed. Performance Goals may be stated as a combination of Performance
Measurements and may differ from Participant to Participant and from Award to
Award. The outcome of any Performance Goal must be substantially uncertain at
the time such Performance Goal is established by the Committee. The Committee
shall appropriately adjust any evaluation of performance under a Performance
Goal to exclude: (i) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial conditions and results of operations appearing in the
Company’s annual report to shareholders for the applicable Plan Year in order to
comply with Opinion No. 30; (ii) the effect of any changes in accounting
standards and principles pursuant to GAAP; or (iii) the effect of any statements
issued by the Financial Accounting Standards Board or its constituent
committees.

 

  n. “Performance Measurements” means performance with respect to cash flow;
cost of capital; customer services; debt reduction; earnings; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per share; economic value added; expenses; facilities
open; free cash flow; gallon growth; interest coverage; inventory management;
net income; net profit margin; operating cash flow; operating income; operating
profit margin; pretax earnings; productivity improvement; profit after tax;
proforma net income; reduction of fixed costs; return on assets; return on
equity; return on invested capital; return on sales; revenues; sales; sales per
dollar of assets; sales per employee; shareholder return; total debt to
capitalization; and/or working capital.

 

  o. “Plan Year” means the Company’s fiscal year.

 

  p. “Regulations” means the Treasury Regulations promulgated under the Code, as
amended from time to time.

 

  q. “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by Regulations, notice or otherwise.

 

  r. “Subsidiary” means a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest.

 

  s. “Target Award” means the target award payable under the Plan to a
Participant for a Plan Year, expressed as a percentage of his or her Base Salary
or a specific dollar amount, as may be determined by the Committee in accordance
with Section 6.

 

3. Plan Administration.

 

  a. The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions.

 

  b. Subject to the requirements for qualifying compensation as
Performance-Based Compensation:

 

  i. the Committee may delegate specific administrative tasks to Company
employees or others as appropriate for proper administration of the Plan; and

 

  ii. except as the Committee may otherwise delegate such tasks to Company
employees, the Committee shall, based on recommendations by the Chief Executive
Officer:

 

  1. select from the employees of the Company or a Subsidiary, those employees
who shall be Participants;

 

  2. make Awards in the forms and amounts as the Committee shall determine;

 

2



--------------------------------------------------------------------------------

  3. impose such limitations, restrictions and conditions upon such Awards as
the Committee shall deem appropriate;

 

  4. interpret the Plan and adopt, amend and rescind administrative guidelines
and other rules and regulations relating to the Plan;

 

  5. correct any defect or omission or reconcile any inconsistency in the Plan
or in any Award granted hereunder; and

 

  6. make all other necessary determinations and take all other actions as the
Committee deems necessary or advisable for the implementation and administration
of the Plan.

 

  c. Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

 

4. Eligibility.    The employees eligible to participate in the Plan for a given
Plan Year shall be executive officers and such other key employees of the
Company or a Subsidiary as are designated by the Committee; provided, however
that such Committee designation shall take into consideration recommendations
made by the Chief Executive Officer. No person shall be automatically entitled
to participate in the Plan. Subject to Section 9, an employee who becomes
eligible after the beginning of a Plan Year may participate in the Plan for that
Plan Year.

 

5. Performance Goal Determination.

 

  a. Subject to Section 9, the Chief Executive Officer shall recommend, subject
to the approval of the Committee, the process for measuring corporate
performance and results. Such recommendation may include, but shall not be
limited to: (i) the organizational level of performance measurement, e.g.
corporate, business unit, division, product line or another level, either singly
or in combination; (ii) specific measures of performance for each organizational
level; and (iii) specific Performance Goals for each organizational level. In
addition, except as provided in Section 9, Individual Performance Objectives may
be included as components of an Award.

 

  b. Such Performance Goals and, except as provided in Section 9, Individual
Performance Objectives, shall be set forth in writing prior to the Determination
Date.

 

  c. Once established, Performance Goals and Individual Performance Objectives
shall not be changed during the Plan Year; provided, however, except as set
forth in Section 9, if the Committee, after consulting with the Chief Executive
Officer, determines that external changes or other unanticipated business
conditions have materially affected the fairness of the Performance Goals or
Individual Performance Objectives, then appropriate adjustments may be made to
the Performance Goals and/or Individual Performance Goals (either up or down)
during the Plan Year.

 

6. Target Award Determination.    Subject to Section 9, the Chief Executive
Officer may recommend, subject to the approval of the Committee in its sole
discretion, each Participant’s Target Award. Once a Participant’s Target Award
is established by the Committee in this manner, the Target Award shall be set
forth in writing prior to the Determination Date.

 

7. Determination of Payout Formula(e).    On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish a Payout Formula or
Payout Formulae for purposes of determining the Award (if any) payable to each
Participant. Each Payout Formula with respect to 162(m) Participants shall
(a) be set forth in writing prior to the Determination Date, (b) be based on a
comparison of actual performance to the Performance Goals, and (c) provide an
objective method for computing the amount of compensation payable to each 162(m)
Participant based on the level of achievement of the Performance Goals, subject
to the Committee’s discretion to reduce (but not increase) the amount payable to
any 162(m) Participant. Each Payout Formula with respect to Participants other
than 162(m) Participants shall also take into consideration performance with
respect to Individual Performance Objectives.

 

3



--------------------------------------------------------------------------------

8. Determination of Awards; Award Payment.

 

  a. Determination and Certification.    After the end of each Plan Year, Awards
shall be computed for each Participant, and the Committee shall certify in
writing (which may be by approval of the minutes in which the certification was
made) the extent to which the Performance Goals applicable to each 162(m)
Participant for the Plan Year were achieved or exceeded. The Award for each
162(m) Participant shall be determined by applying the Payout Formula(e) to the
level of actual performance that has been certified by the Committee.
Notwithstanding any contrary provision of the Plan, the Committee, in its sole
discretion, may eliminate or reduce the Award payable to any 162(m) Participant
below that which otherwise would be payable under the Payout Formula(e).

 

  b. Adjustment of Determination.    Notwithstanding Section 8(a), except as
provided in Section 9, if Performance Goals are not achieved, the Chief
Executive Officer may recommend, subject to approval of the Committee, payment
of awards on a discretionary basis.

 

  c. Right to Receive Payment.    Participants must be actively employed by the
Company or a Subsidiary on the last day of the Plan Year to receive an Award for
that Plan Year; provided, however, that, subject to Section 9, a Participant who
is not employed on the last day of the Plan Year as a result of the
Participant’s death, disability, retirement, a reduction in force directly
affecting the Participant or the Participant’s transfer to a non-included
Subsidiary during the Plan Year, shall nonetheless be eligible to receive an
Award, which Award shall be determined solely with respect to amounts of Base
Salary earned by the Participant during the period of the Plan Year in which
he/she was a Participant. Each Award under the Plan shall be paid solely from
the general assets of the Company. Nothing in the Plan shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an Award other than as an unsecured general creditor with respect
to any payment to which he or she may be entitled.

 

  d. Form of Distributions.    The Company shall distribute all Awards to the
Participants in cash.

 

  e. Timing of Distributions.    Subject to a valid deferral election under a
Company-sponsored deferred compensation plan, the Company shall distribute
amounts payable to Participants as soon as is practicable following the
determination and written certification of the Award for a Plan Year, but in no
event later than two and one-half months after the end of the applicable Plan
Year.

 

9. Additional Restrictions with Respect to Performance-Based Compensation.

 

  a. The provisions of this Section 9 shall only apply to 162(m) Participants.
In the event of any inconsistencies between this Section 9 and any other
provisions of the Plan, the provisions of this Section 9 shall control.

 

  b. A 162(m) Participant who becomes eligible after the beginning of a Plan
Year may participate in the Plan beginning with the succeeding Plan Year, unless
such Participant becomes eligible and is approved by the Committee for
participation during the first 90 days of the current Plan Year.

 

  c. The Committee shall determine the Payout Formula(e) and Performance Goals
for the Plan Year in writing no later than 90 days after the beginning of the
Plan Year. The Payout Formula(e) must establish the maximum available funding
pool and must be based on the achievement of Performance Measurements. In no
event shall the Payout Formula(e) be based on the achievement of Individual
Performance Objectives.

 

  d. Once established, Performance Goals shall not be changed during the Plan
Year, except as provided in Section 2(m) of the Plan. 162(m) Participants shall
not receive any payout pursuant to this Section 9 if the Performance Goals
established by the Committee under the Payout Formula(e) are not met.

 

  e.

The Committee may not increase the amount payable under the Payout Formula(e) or
with respect to an Award, but retains the discretionary authority to reduce such
amount or Award.

 

4



--------------------------------------------------------------------------------

  The Committee may establish factors to take into consideration in implementing
its discretion, including, but not limited to, corporate or business unit
objectives or Individual Performance Goals.

 

  f. Notwithstanding anything to the contrary in this Section 9, in no event
shall a Participant’s Award for any Plan Year exceed the Maximum Award.

 

10. Amendment and Termination of the Plan.    The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, modification,
suspension or termination shall be made which would (a) impair any payments to
Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted; provided further, however, that in no event may such
an amendment or modification result in an increase in the amount of compensation
payable pursuant to such Award or (b) with respect to 162(m) Participants, cause
compensation that is, or may become, payable hereunder to fail to qualify as
Performance-Based Compensation. To the extent necessary or advisable under
applicable law, including Section 162(m), Plan amendments shall be subject to
shareholder approval. At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise stated in the Plan.

 

11. Withholding.    Distributions pursuant to the Plan shall be subject to all
applicable federal, state, local and other tax and withholding requirements.

 

12. At-Will Employment.    No statement in the Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should the Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company or a Subsidiary and its employees. The employment relationship between
the Company or a Subsidiary and its employees is terminable at-will. This means
that an employee or the Company or a Subsidiary may terminate the employment
relationship at any time and for any reason or no reason.

 

13. Successors.    All obligations of the Company under the Plan, with respect
to awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

14. Nonassignment.    The rights of a Participant under the Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

 

15. Governing Law.    The Plan shall be governed by the laws of the State of
Ohio.

 

16. Section 162(m) of the Code.    It is intended that the Plan comply with the
provisions of Section 162(m). The Plan shall be administered in a manner
consistent with this intent with respect to the 162(m) Participants. To the
extent the Plan should fail for any reason to satisfy Section 162(m), the
Company reserves the right to pay any amounts which would otherwise be payable
to 162(m) Participants notwithstanding the lack of deductibility with respect to
such payments.

 

17. Section 409A of the Code.    To the extent applicable, it is intended that
the Plan be exempt from, or comply with, the provisions of Section 409A of the
Code. The Plan shall be administered in a manner consistent with this intent,
and any provision that would cause the Plan to fail to satisfy Section 409A of
the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Participant).

 

5



--------------------------------------------------------------------------------

18. Recapture Provisions.    An Award (or any part thereof) may be forfeited and
repaid to the Company upon such terms and conditions as may be determined by the
Board in accordance with the Company’s Executive Adjustment and Recapture
Policy, as may be amended from time to time, or any successor policy or
otherwise.

 

19. Effective Date.    The Sherwin-Williams Company 2007 Executive Performance
Bonus Plan was originally effective January 1, 2007. The amended and restated
Plan shall become effective January 1, 2012, and shall remain in effect until
such time the Company may decide to terminate the Plan; provided, however, that
the provisions of this Plan are intended to comply with Section 162(m), and
shall only become effective upon approval by the Company’s shareholders, and
shall remain effective until the first shareholders’ meeting in 2017, subject to
any further shareholder approvals (or re-approvals) mandated for
Performance-Based Compensation under Section 162(m), and further subject to the
right of the Board to terminate the Plan as provided in Section 10.

 

6